Citation Nr: 1313533	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Barone, Jacqueline


INTRODUCTION

The Veteran had active service from October 1985 to August 1995.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in November 2011.  A transcript of his hearing has been associated with the claims file.

The instant issue was remanded for additional development in March 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2012 remand, the Board noted that the Veteran underwent a sleep study during service, in 1994.  This was prompted by complaints by others of obnoxious snoring.  The results of that study were inconclusive.  The Board also noted that the Veteran currently carries a diagnosis of obstructive sleep apnea.  It concluded that a VA examination was necessary to determine the etiology of the Veteran's current sleep apnea.

A VA examination was carried out in April 2012.  The examiner concluded that sleep apnea was less likely than not incurred in or caused by an in-service injury, event, or illness.  His rationale was that polysomnography during service in 1994 was negative.  However, as noted, that 1994 study was inconclusive rather than negative, and the examiner at that time suggested further study, which apparently was not conducted.  The examiner did not provide any discussion regarding whether the current sleep apnea might be related to documented symptoms during service.  The Board observes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the VA examiner's rationale was based at least in part on his conclusion that the 1994 testing was negative rather than inconclusive, the Board finds that the examination is inadequate for the purpose of deciding the Veteran's claim, and that clarification should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the March 2012 examination.  The examiner is asked to review the claims file (including the discussion in this remand) and VA electronic records through the present.

Following review of the claims file and examination of the Veteran (if deemed necessary), the examiner should indicate whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the current sleep apnea is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


